—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered November 18, 1991, convicting defendant, upon his plea of guilty, of conspiracy in the fourth degree, criminal sale of marijuana in the first degree and criminal possession of marijuana in the second degree, and sentencing him to concurrent terms of imprisonment of 4 to 12 years, 1 to 3 years and 1 to 3 years, respectively, unanimously modified, on the law and the facts to the extent of vacating the sentence and remanding the matter for resentencing, and otherwise affirmed.
As the People concede, defendant was erroneously sentenced to a term of 4 to 12 years on the conspiracy conviction, a class E felony, which was improper under both the terms of the plea bargain and the sentencing provisions of the Penal Law. Since it is clear from the record that the Judge misspoke at sentencing when she imposed the higher 4 to 12 year sentence on the conspiracy conviction, rather than the class C felony marijuana sale count, the matter is remanded to the trial court for resentencing in accordance with the parties’ and the court’s intention (see, People v Wright, 56 NY2d 613). Concur —Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.